        Case
         Case1:19-cr-00862-VEC
              1:19-cr-00862-VEC Document
                                 Document196-1
                                          197 Filed
                                               Filed07/23/20
                                                     07/23/20 Page
                                                               Page11ofof11


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC #:
                                                                   DATE FILED: 07/23/2020
UNITED STATES OF AMERICA,

                                                                19 Cr. 862 (VEC)
       -against-

                                                                         ORDER
CARMELO VELEZ, et al.,

                              Defendants.


       Upon the application of Emmanuel Bonafe, a defendant in this matter, by his attorney

Valerie A. Gotlib, for an order authorizing the appointment of Jacob Mitchell, Esq. pursuant to

Criminal Justice Act, 18 U.S.C. § 3006A;

       IT IS HEREBY ORDERED, that Jacob Mitchell, Esq. is appointed to assist in the

representation of Emmanuel Bonafe in the above-captioned matter, pursuant to Criminal Justice

Act, 18 U.S.C. § 3006A, and is authorized to bill at the rate of one hundred and ten dollars

($110) per hour, for up to 50 hours, without prejudice for a further request if additional

hours are necessary.
Dated: New York, New York
       July ___,
             23 2020

                                             SO ORDERED


                                             The Honorable Valerie E. Caproni
                                             District Judge, United States District Court
                                             Southern District of New York
